





WAIVER AND DEFERRAL OF OCTOBER 1, 2008

QUARTERLY INTEREST PAYMENT




Recitals

1.

Reference is made to those certain Amendment Agreements, dated as of October 31,
2007, by and between the Wentworth Energy, Inc. (the "Company") and each
investor listed on the signature pages attached thereto (the "Investors") (the
"Amendment Agreements") pursuant to which, among other things, the Company
issued (A) to each Investor an Amended and Restated Note and (B) to one of the
Investors a New Note.

2.

Capitalized terms which are used herein which are not otherwise defined shall
have the meanings assigned to those terms in the Amendment Agreements.

3.

The Company has requested that the Investors agree to waive and defer the
Company’s obligation to make the required quarterly interest payments due
October 1, 2008 under Paragraph 2(a) of the Notes (the “October 1, 2008
Quarterly Interest Payments”), with such obligation being deferred until the
following Interest Date of January 1, 2009.  

Agreement

1.

The undersigned Investor hereby waives the requirement of the Company to make
the October 1, 2008 Quarterly Interest Payments due under Investor’s Amended and
Restated Note, and as applicable, the New Note upon the condition and with the
express understanding that (a) such October 1, 2008 Quarterly Interest Payments
shall be paid in full on or before January 1, 2009, the next Interest Date,
along with interest thereon at the Interest Rate from October 1, 2008 until such
amount is paid, and (b) that all additional interest accruing from and after
October 1, 2008 on the principal amount due under the Notes shall be timely paid
on the next Interest Date, January 1, 2009, as required by the terms of the
Notes.

2.

This Waiver and Deferral may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same Waiver and Deferral.  This Waiver and Deferral, once executed by a party,
may be delivered to the other party hereto by facsimile transmission of a copy
of this Waiver and Deferral bearing the signature of the party so delivering
this Waiver and Deferral.

3.

This Waiver and Deferral is dated and shall be effective as of the 30th day of
September, 2008.

4.

On or before 4:00 p.m., New York City time, on the fourth (4th) Business Day
following the Final Execution Date (as defined below), the Company shall file a
Current Report on Form 8-K describing the terms of this Waiver and Deferral and
attaching a copy of the form of this Waiver and Deferral.





493483




--------------------------------------------------------------------------------







5.

Upon request and upon submission of reasonable supporting documentation, the
 Company shall pay the reasonable legal fees and expenses of the undersigned
incurred in connection with the negotiation and execution of this Waiver and
Deferral.

6.

This Waiver and Deferral shall be governed by and construed in accordance with
the laws of the state of New York.  

7.

This Waiver and Deferral shall be binding upon each of the Investors upon the
execution by all of the Investors of a form of Waiver and Deferral identical in
substance to this Waiver and Deferral (the “Final Execution Date”).

COMPANY:

WENTWORTH ENERGY, INC.

By:

Mike Studdard,

President




INVESTOR:

CASTLERIGG MASTER INVESTMENTS, LTD.

By:  Sandell Asset Management Corp.







By:

Name:

Title:





493483


